     Case 17-10442 Doc              251 Filed 06/01/20 Entered                   06/01/20 16:12:43
                      Desc        Main Document            Page                  1 of 17
 Formatted for Electronic Distribution                                                   Not for Publication

                               UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF VERMONT




                                                                                         Filed & Entered
                                                                                            On Docket
                                                                                           June 1, 2020


_____________________________
In re:
       Robert and Tay Simpson,                                Chapter 12
             Debtors.                                         Case # 17-10442
_____________________________

Appearances: Jan M. Sensenich, Esq.                           Gary L. Franklin, Esq.
             Norwich, Vermont                                 Primmer Piper Eggleston & Cramer P.C.
             Chapter 13 Trustee                               Burlington, Vermont
                                                              For Wells Fargo
               Rebecca A. Rice, Esq.
               Rutland, Vermont
               For the Debtors

               Bernard D. Lambek, Esq.
               Montpelier, Vermont
               For VACC

                            MEMORANDUM OF DECISION
         GRANTING THE TRUSTEE’S MOTION TO AMEND CONDITIONAL DISMISSAL ORDER,
            GRANTING THE DEBTORS’ MOTION TO MODIFY THEIR CONFIRMED PLAN,
  AND DENYING WELLS FARGO’S NOTICE OF SUBSTANTIAL DEFAULT WITH REQUEST FOR DISMISSAL

        The fundamental question presented by the constellation of matters before the Court is whether
the Debtors have demonstrated they are entitled to attempt reorganization without the stringent conditions
placed on their performance earlier in the case. For the reasons set forth below, the Court answers that
question in the affirmative.
                                             JURISDICTION
       This Court has jurisdiction over this bankruptcy case pursuant to 28 U.S.C. §§ 157 and 1334, and
the Amended Order of Reference entered on June 22, 2012. The issues before are the Court are core
proceedings arising under Title 11 of the United States Code as described in 28 U.S.C. § 157(b)(2)(A),
(L), and (O). Therefore, this Court has constitutional authority to enter a final order deciding these three
contested matters.

                                                      1
        Case 17-10442 Doc                  251 Filed 06/01/20 Entered                          06/01/20 16:12:43
                    Desc                  Main Document           Page                         2 of 17
                                            PROCEDURAL HISTORY
         When the Debtors filed this case, the relationship between the Debtors and their primary creditor,
Wells Fargo, was extremely tense, based on many years of engagement in a cycle of payment defaults,
litigation, workout agreements, financial struggles, failed renegotiations, and renewed litigation. This
cycle began prior to the Debtors’ first bankruptcy case in 2012 (Ch 12 # 12-10564), continued between
dismissal of that case and the filing of this case, and during this (their second) bankruptcy case, which has
been pending since 2017. Most recently, before the petition date, the Debtors and Wells Fargo had entered
into an agreement in which Wells Fargo offered a significant reduction in the amount due if the Debtors
paid the debt quickly, and in return the Debtors promised they would surrender the collateral securing
Wells Fargo’s debt (essentially their entire farm), and not file bankruptcy, if they were unable to meet
those payment terms. As it turned out, however, the Debtors were not able to fulfill their payment
obligations under that agreement and did file for bankruptcy relief. That series of events set the
adversarial tone that has permeated each stage of this case, including a vigorously litigated confirmation
hearing and a court-initiated conditional dismissal order, both of which are in contention at this time.
         The confirmation process herein culminated on July 13, 2018, approximately nine months after the
Debtors commenced this case, when the Court issued its findings and order confirming the Debtors’
chapter 12 plan (doc. # 145), an order denying Wells Fargo’s motion to dismiss the case (doc. # 146), and
a sua sponte conditional order of dismissal (doc. # 147, the “Conditional Dismissal Order”). 1 Wells Fargo
alleged a substantial default on January 2, 2019, which was resolved without dismissal in early February
2019, as the Court determined the Debtors were not in substantial default (see doc. ## 194–209). 2
         After an apparent one-year lull in the battles that characterize this case, on February 26, 2020, the
Trustee filed his motion to amend or vacate the Conditional Dismissal Order (doc. # 233, the “Trustee
Motion”). The next day, Wells Fargo filed a notice of default under the Conditional Dismissal Order (doc.
# 234), and then filed a notice of substantial default with a request for dismissal of the case on March 3,
2020 (doc. # 236, the “WF Motion”). Two days later, the Debtors filed both an objection to the WF
Motion and a motion to modify their chapter 12 plan (doc. # 237, the “Debtors Motion”). Wells Fargo
filed objections to both the Debtors Motion (doc. # 243) and the Trustee Motion (doc. # 241), and the
Trustee filed a reply (doc. # 244).
         After entry of this Court’s scheduling order on March 27, 2020 (doc. # 245), the Vermont


1
  As VACC observes in its memorandum in support of both the Trustee Motion and the Debtors Motion (doc. # 247), the Court
clarified the Conditional Dismissal Order in its restatement of the Court’s June 22, 2018 bench ruling on Wells Fargo’s motion
to dismiss the case and on confirmation of the Debtors’ plan (doc. # 224). In that restatement, the Court stated “[t]he only
substantive changes the Court has made in issuing this written version of the ruling are (a) to insert full citations to all cases
included in the ruling and (b) to clarify the terms of the conditional dismissal relief granted to Wells Fargo (based on the
confusion that provision subsequently generated[).]” (doc. # 224, p. 11, n. i (docket citations omitted)).
2
  Wells Fargo also filed a notice of substantial default on April 1, 2019 but withdrew it on April 11, 2019 (doc. ## 216, 226).
                                                                2
      Case 17-10442 Doc            251 Filed 06/01/20 Entered                06/01/20 16:12:43
                      Desc        Main Document                 Page          3 of 17
Agricultural Credit Corporation (“VACC”), another large creditor in this case, filed a memorandum of
law in support of both the Trustee Motion and the Debtors Motion (doc. # 247), and the Debtors filed
support for the Trustee’s Motion (doc. # 249). The Trustee filed a memorandum of law in support of the
Debtors Motion (doc. # 248), and Wells Fargo filed a supplement in opposition to both the Trustee
Motion and the Debtors Motion (doc. # 250). The three contested motions were fully submitted as of
April 15, 2020, and the Court took them under advisement at that time.
                                                    ISSUES PRESENTED
           These contested matters raise three interrelated issues: first, whether there is cause to amend or
vacate the Conditional Dismissal Order as the Trustee requests, pursuant to this Court’s equitable
authority and § 105 3; second, whether the Debtors have established the criteria of § 1229 for leave to
modify their confirmed plan; and, third, whether Wells Fargo has demonstrated cause to dismiss this
bankruptcy case, under § 1208.
                                                         DISCUSSION
           When confirming a chapter 12 plan, the Court must determine if the debtor has complied with the
requirements set out in § 1225. Some of those requirements are objectively clear and well-defined, e.g.,
whether the debtor has paid all fees and domestic support obligations and complied with all requirements
of Title 11. See 11 U.S.C. § 1225(a)(1), (7). Others, however, require a more subjective and probing
analysis, e.g., whether the debtor proposed the plan in good faith, or a discernment and projection
dependent on factors that are beyond the parties’ control and/or not susceptible to prediction with
certainty, such as whether the debtor will be able to make all payments and fulfill all obligations required
by the plan, colloquially referred to as the feasibility test. See 11 U.S.C. § 1225(a)(3), (6).
           The question of whether a Chapter 12 plan is feasible is not typically a simple yes-or-no question
but rather an analysis of where, on a continuum of feasibility, a particular plan falls. On one end of the
continuum are the plans that rely exclusively on a single, clear event, such as a sale contract that will
produce a fixed amount of cash that is at least equal to the sum needed to fund the plan. The Court need
only compare the proposed plan to the sale contract and proposed closing statement to determine – or
verify – that the plan is feasible. At the other end of the continuum are the cases in which the plan is so
woefully vague, or the record is so insufficient or internally inconsistent, that the Court can easily
determine the Plan is not feasible. Most cases, however, fall somewhere in between those two ends of the
feasibility continuum, and compel the Court to reach a determination based on careful analysis and
weighing of the totality of facts and circumstances of the case. The salient facts and circumstances
include, but are not limited to, the value and equity of the debtor’s assets, the nature and amount of the


3
    All statutory citations refer to Title 11 of the United States Code (the “Bankruptcy Code”) unless otherwise indicated.
                                                                  3
       Case 17-10442 Doc                 251 Filed 06/01/20 Entered                06/01/20 16:12:43
                          Desc        Main Document                    Page        4 of 17
debtor’s liabilities, the efficiency of the debtor’s operations, the debtor’s pre-petition transactions with
creditors, the debtor’s historical performance, the terms of the proposed plan, and other evidence showing
the likelihood of success in chapter 12. How much weight the Court assigns to each of these factors will
vary from case to case and depend, in part, on whether there are objections to confirmation and the basis
for each objection. In this middle region of the continuum, the Court is not engaged in a mathematical
computation of fixed components. Rather, it is making a judgment based on an assessment of myriad
moving and mutable parts.
           On the date of the confirmation hearing in this case, it was clear the Debtors’ case fell somewhere
in the wide middle portion of the feasibility continuum. The testimony and other evidence before the
Court at the confirmation hearing made it clear the Debtors were relying, in part, on a new type of
farming to fund their reorganization, and therefore the assessment of feasibility included more speculation
– and confidence in the Debtors’ farming expertise and commitment to reorganizational success – than
there would be in a chapter 12 case in which the debtor was continuing their current scope of operations.
Although Wells Fargo presented an accountant to testify at the confirmation hearing, to challenge the
underpinnings of the Debtors’ feasibility arguments, that professional lacked the expertise to assess the
financial viability of the Debtors’ projected operations, and the Debtors and their witnesses were able to
persuade the Court their projections were well-founded and supported a finding of feasibility.
           While the Court found the plan fell slightly to the feasible side of the midpoint on the feasibility
continuum, and the Debtors had demonstrated they deserved an opportunity to try to fulfill the obligations
they set out in their fourth amended plan (doc. # 124, the “Plan”), 4 the Plan was not far enough over that
midpoint to give the Court confidence that Wells Fargo would not soon find its loan in default status
(again) and need to file a motion for relief from stay to enforce its rights against the Debtors’ property –
and thus resume the cycle of litigation with the Debtors. The Debtors’ inability to succeed in their prior
chapter 12 case and previous workouts attempts with Wells Fargo, combined with the fact that the Plan
then before the Court was the fourth amended plan in this case, gave the Court pause, and made all too
real the possibility of more and expensive litigation if the Debtors were unable to achieve the production
and sales goals upon which their Plan depended.
           To fulfill its equitable responsibility, the Court both granted the Debtors confirmation and the
opportunity to prove they were able to consummate the Plan and make all payments required thereunder,
on the one hand, and provided Wells Fargo protection, and swift relief, in the event the Debtors failed to
do so, on the other. In exchange for giving the Debtors the benefit of the doubt and another chance to
attempt reorganization, the Court took the extraordinary step of entering an order, on its own initiative,


4
    The Debtors’ three previously proposed plans were filed at doc. ## 32, 68, and 74.
                                                                 4
       Case 17-10442 Doc           251 Filed 06/01/20 Entered               06/01/20 16:12:43
                     Desc        Main Document                  Page        5 of 17
that provided a remedy for Wells Fargo in the event the Debtors were unable to fulfill the obligations
they undertook in their Plan – to avoid litigation for both parties and to avoid more delay for Wells Fargo.
While this Conditional Dismissal Order imposed unusual and tight restrictions on the Debtors, the Court
found this to be a fair and reasonable trade-off for confirmation of a plan that just barely met the
feasibility test. To elucidate that balancing of interests, the Court began its Order with a preamble of its
rationale and description of the relief:
                    To protect Wells Fargo from the consequences of another default by Debtors
           and the corresponding possibility of more expensive and time consuming litigation;
           and
                    In light of the unique history and circumstances of this case, as described in
           earlier rulings and the June 22, 2018 bench ruling, the Court hereby exercises its
           equitable powers (i) to enter a conditional order of dismissal in favor of Wells Fargo,
           in the event the Debtors substantially default on their obligations to Wells Fargo
           under the confirmed Plan; and (ii) to impose a one-year filing bar in the event this
           case is dismissed prior to completion of the Plan, for any reason.
Doc. # 147, p. 1.
       Against that procedural backdrop, the Court turns first to the Trustee Motion.
           1. THE TRUSTEE’S MOTION TO AMEND OR VACATE THE CONDITIONAL DISMISSAL ORDER
       The gravamen of the Trustee Motion is it is no longer fair for the Debtors to be constrained by the
Conditional Dismissal Order. The Trustee asserts that while such restrictions may have been warranted
during the first year of the Debtors’ operations under the confirmed Plan (doc. # 233, p. 1), those
restrictions are no longer necessary and, contrary to their intended purpose, are now increasing the stress
on the Debtors and impairing the Debtors’ ability to successfully reorganize. He begins by observing how
this case has progressed through the date of his Motion:
                 As this case moves into 2020, the trustee can report that not only have the
           debtors met both the sale requirements of the Plan and the stepped up monthly
           payments through the end of 2019, but the debtors have also paid more to their
           creditors over the first 18 months of their operating Plan than any debtors in
           the history of Chapter 12 in the District of Vermont. By December 2019, the
           debtors had paid the trustee, from sale proceeds and monthly payments a total of
           $1,175,120.67 and the trustee has distributed $1,174,774.65 to their creditors. The
           total payments to the trustee called for in the Plan is $1,863,325.18. The above
           totals show at this point the debtors have completed over 63% of the total
           payments to the trustee. The amounts paid to Wells Fargo alone equal
           $388,569.51 or over 54% of the $715,374.45 to be paid to Wells Fargo through
           the 5-year Plan
           …




                                                       5
        Case 17-10442 Doc            251 Filed 06/01/20 Entered                 06/01/20 16:12:43
                       Desc        Main Document                  Page          6 of 17
               From the trustee’s perspective there can be no serious doubt as to the debtors’
          commitment and determination to repay their creditors and complete this Plan. Plan
          performance to date has included not only the sale of real estate for over $720,000,
          but also the sale of milking parlor equipment for almost $100,000, during one of the
          worst economic environments for dairy farming in the past several decades.
Doc. # 233, p. 2 (emphasis added). The Trustee then goes on to argue his position:
                   Aside from the sales of land and equipment, the other feasibility question was
            whether the debtor’s projections for hay, beef and other sales would be sufficient to
            fund the monthly payments. Now, eighteen months into the Plan, with two
            payment adjustments behind them, the debtors concluded the 2019 year,
            current in payments to the trustee. This fact, more than any evidence presented at
            the confirmation hearing show the debtors’ plan to be feasible. The trustee believes
            that the above record provides a reasonable basis to take a fresh look at the Court’s
            July 13, 2018 Order granting conditional dismissal.
Doc. # 233, p. 3 (emphases added).
         In its opposition to the Trustee Motion (doc. # 241), Wells Fargo focuses on the source of the
Debtors’ payments, emphasizing that “[m]eaningful payments primarily have come not through [the
Debtors’] diligence and hard work but through the sale of assets – cows, equipment, land” (doc. # 241, p.
2; emphases in original). Wells Fargo insists the Trustee has failed to identify any “extraordinary
circumstances required to justify” relief grounded in the Court’s equitable powers under § 105 (doc. #
241, p. 3). Wells Fargo also asserts the Court should deny the Trustee Motion because the Trustee has
failed to demonstrate Wells Fargo will not suffer undue hardship, which it defines as “never ending
litigation as its rights are repeatedly tread upon” (doc. # 241, p. 6). 5
           a. This Court’s Equitable Authority to Amend or Vacate the Conditional Dismissal Order
         At the time of confirmation in 2018, the Court examined all circumstances before it, including the
record in the case, the testimony and filings associated with the confirmation hearing, the Debtors’
previous attempt to reorganize under the Bankruptcy Code, and the litigious history between the Debtors
and Wells Fargo. In the exercise of its equitable powers, the Court made the determination to impose
extra conditions on the Debtors, and grant Wells Fargo extra relief, to reach what it perceived to be a fair
balancing of rights and obligations. To achieve this balance, the Court sua sponte entered the Conditional
Dismissal Order, at the same time it confirmed the Debtors’ Plan over Wells Fargo’s vigorous objection,
to protect Wells Fargo from protracted and expensive litigation if the Debtors failed to meet their
commitments, because at that time the Debtors’ track record suggested a higher than usual degree of risk
for creditors in this case and the Court perceived the Plan to be just barely feasible.



5
 Wells Fargo also questions why the Trustee did not file his motion for relief from the conditional dismissal order sooner and
argues the Debtors were in substantial default before the Trustee filed his Motion (doc. # 241, p. 5). The Court finds that
argument to be without merit. The Trustee Motion was filed on February 26, 2020, and Wells Fargo did not file its notice of
substantial default until March 3, 2020 (see doc. ## 233, 236).
                                                               6
       Case 17-10442 Doc           251 Filed 06/01/20 Entered               06/01/20 16:12:43
                     Desc        Main Document                   Page       7 of 17
       A bankruptcy court has the power to reconsider its previous orders when equity so requires, so
long as no intervening rights have become vested in reliance on the orders. In re Signature Apparel Grp.,
577 B.R. 54, 97 (Bankr. S.D.N.Y. 2017); see also BII, Inc. v. Chapter 7 Trustee for IBI Sec. Serv. (In re
IBI Sec. Serv.), 133 F.3d 205, 209 (2d Cir. 1998) (“A bankruptcy court has the power to reverse its prior
orders pursuant either to its general equitable powers or Bankruptcy Rule 9024.”); Miller v. Generale
Bank Nederland, N.V. (In re Interpictures Inc.), 2000 U.S. App. LEXIS 1848, *5 (2d Cir. Feb. 3, 2000)
(“The bankruptcy court sits in equity and is impowered to invoke equitable principles to achieve fairness
and justice.”) (citing In re Momentum Mfg. Corp., 25 F.3d 1132, 1136 (2d Cir. 1994)); Schwartz v.
Aquatic Dev. Group, Inc. (In re Aquatic Dev. Group, Inc.), 352 F.3d 671, 680 (2d Cir. 2003) (concurring
opinion); cf. Kornfield v. Schwartz (In re Kornfield), 164 F.3d 778, 784 (2d Cir. 1999) (“A totality of
circumstances inquiry is equitable in nature”).
       No intervening rights have become vested in reliance on the Court’s Conditional Dismissal Order,
as the Court previously determined dismissal was not warranted based on Wells Fargo’s January 2019
notice of substantial default, and Wells Fargo did not file its 2020 notice of substantial default until after the
Trustee filed his Motion requesting the Court vacate or modify its Conditional Dismissal Order. Just as it
did at confirmation, the Court shall again examine the circumstances before it – as they have evolved – to
again take the steps necessary to strike a fair balancing of rights and obligations. The Court is aware of
those pre-confirmation circumstances in this case, but now also has before it a record documenting over a
year of the Debtors’ actual performance under the confirmed Plan. The question the Court must answer is
whether the risks the Court identified at confirmation have been reduced sufficiently to tip the scales in
favor of releasing the Debtors from the extra constraints imposed by the Conditional Dismissal Order.
       The Debtors’ Plan, as most recently modified in 2019, treats Wells Fargo’s claim as follows:
                    CLASS 4 – Wells Fargo Financial Leasing Company (Wells Fargo). This lien
           is secured by a second priority mortgage on the real estate owned by the Debtors and
           a first priority interest in the milking equipment. The allowed amount of this claim is
           $1,733,635.60. Wells Fargo Financial Leasing Company has received the sum of
           $184,614.63 from the sale of real estate and has received $27,160.00 from the sale of
           two milk tanks. Wells Fargo will receive $77,600.00 from the sale of the milking
           parlor equipment which will be sold by April 19, 2019. The balance of the claim,
           $1,444,260.87 shall be paid the sum of $7,155.83 [monthly] through the Chapter 12
           Plan. This payment is based on a 300 month amortization at an interest rate of 4%.
           Upon completion of the Chapter 12 Plan Debtors will make monthly payments to
           Wells Fargo Bank in the amount of $13,124.63 per month for 119 months.
(doc. # 215, p. 3; see also doc. # 228 (order granting motion to modify plan to extend time to sell milking
parlor equipment)).
       The Trustee reports that by December 2019, 18 months into their five-year Plan, the Debtors had
made over 63% of their total plan payments, and over 54% of their total payments to Wells Fargo (doc. #

                                                       7
       Case 17-10442 Doc            251 Filed 06/01/20 Entered                 06/01/20 16:12:43
                      Desc        Main Document                   Page         8 of 17
333, p. 2). Although Wells Fargo asserts the Debtors failed to pay their January through March 2020 plan
payments (doc. # 241, p. 1), the Trustee counters that he timely received the Debtors’ March 2020 payment
(doc. # 244, p. 1), and further argues the January and February default was due to inherent risks of farming
and farm economics, not lack of feasibility, and the Debtors’ proposed modified Plan – filed to cure that
default – is feasible (doc. # 233, p. 4; doc. # 248, p.1).
        In this Court’s exercise of its general equitable powers, and specific authority under § 105, the Court
has reassessed the appropriateness and necessity of the Conditional Dismissal Order, in the context of the
Debtors’ current circumstances, performance under the confirmed Plan, and the unique factors applicable to
assessing farming operations and chapter 12 plans. The key developments in this case are (i) the Debtors
have reduced the debt they owe to Wells Fargo by more than 50% in just the first 18 months of their 60-
month Plan, (ii) the Debtors were not in a position of substantial default prior to the Trustee Motion, and
(iii) notwithstanding the loss of what the Trustee estimates as at least $20,000 from the sale of pumpkins
alone, plus additional lost hay and off-farm income, the Debtors fell short in payments by only $23,000.
        These factors persuade the Court that the Debtors are working diligently – and generally
successfully – in meeting their Plan obligations and, consequently, Wells Fargo has not suffered any
diminution in its position during the first 18 months of the Plan. In fact, Wells Fargo admits the Debtors’
payments to date under the Plan have “improved [Wells Fargo’s] position on the remaining real estate”
(doc. # 250, p.3) – another benchmark in assessing whether the conditional relief is still necessary. In light
of these factors, the Court finds Wells Fargo is no longer in a position of extraordinary risk, and the
feasibility meter points farther over to the more feasible portion of the continuum. Therefore, principles of
equity require the burdens imposed by the Conditional Dismissal Order be lifted.
         b. The Procedural Change in the Court’s Treatment of Conditional Relief Orders, Generally
        Additionally, and unrelated to this case, in early February 2020, the Court and Clerk’s Office
discovered certain technological processing difficulties caused by conditional orders that lacked termination
or expiration dates. At that time, the Court concluded, for procedural and legal reasons, that orders granting
conditional relief should have expiration dates and should only be in effect as long as necessary to
demonstrate the debtor has satisfied the condition (typically to make payments) and a reliable pattern of
performance. The Court notified the Vermont bankruptcy bar at the February 28, 2020 Bench Bar meeting
that, from that day forward, it would scrutinize proposed orders for conditional relief, and insert termination
dates where appropriate and necessary, to ensure that each conditional order is in effect only long enough
(a) to demonstrate the creditor who obtained the conditional relief is no longer at great risk of the
consequences of the debtor’s default, (b) to mitigate such other risks the creditor identified, or (c) for the




                                                        8
       Case 17-10442 Doc                 251 Filed 06/01/20 Entered                        06/01/20 16:12:43
                          Desc        Main Document             Page                       9 of 17
equity ratio to shift in the creditor’s favor. 6
        In response to the Trustee Motion, the Court applies that analysis here, inquiring whether the
Debtors’ conduct and payments under the confirmed Plan to date have diminished Wells Fargo’s risk of
loss and extensive litigation – the two eventualities the Court sought to address. If so, there is no need for
the Conditional Dismissal Order to remain in effect. Based on the Trustee Motion and Reply, as well as
the Debtors’ and VACC’s filings, the Court finds Wells Fargo’s risk has been palpably diminished
because the Debtors (1) have paid Wells Fargo $388,569.51 out of the $715,374.45 due under the Plan
(see doc. # 233, p. 2), as of the date of the Trustee Motion, (2) are continuing to make payments, and (3)
have filed a motion seeking to modify their Plan to maximize the likelihood of success in this case.
                                       c. The Impact of the COVID-19 Pandemic
        Finally, the Court would be remiss if it failed to acknowledge and take into account the impact of
the novel coronavirus and the declaration of the federal government with respect to creditor enforcement
of rights, as set out in the CARES Act, and the State of Vermont’s response to the pandemic pertaining to
foreclosures. See H.R. 748, § 4022 (enacted Mar. 27, 2020) (“Foreclosure moratorium and consumer right
to request forbearance”); see also Vt. S. 333, Act. No. 101 (enacted May 14, 2020) (“An act relating to
establishing a moratorium on ejectment and foreclosure actions during the COVID-19 emergency”). This
is not the time to punish farmers who are trying to repay creditors through a restructuring of their
operations and sale of unnecessary farm assets. Moreover, it is not likely Wells Fargo would be able to
enforce its rights against its collateral, even if relief were available under the Conditional Dismissal
Order, due to the extant moratorium on foreclosures in Vermont.
                       d. Modification and Termination of the Conditional Dismissal Order
        For all of these reasons, and in the exercise of this Court’s equitable powers, THE COURT FINDS
modification and termination of the Conditional Dismissal Order are warranted.
        The Court is intentionally not vacating the Conditional Dismissal Order because that Order served
an essential purpose and was sound when entered. Rather, the Court is, first, modifying the Conditional
Dismissal Order to include a termination provision that authorizes termination upon a showing it has

6
  For this reason, the Court included the following item on the agenda for the Bench Bar meeting set for February 28, 2020:
      To enable the Clerk’s Office and Court to more effectively track conditional orders,
              1. include an expiration date in the motion and proposed order that will “terminate”
                  the open status of the matter w/o further action (see Bessette stip 19-10302); or
              2. set a status hrg in the order, with a date that is after last deadline in the order
                  (e.g., if D req’d to make pmts for 3 mos, then set a sts conf in month 4); and
              3. refrain from including case-long requirements in cond’l relief stips or orders
                  (6 mos shd be the max unless there are extraordinary circs); and
              4. note that, at any time, the movant can file stmt saying conditions satisfied, to
                  trigger the Clerk’s Office “termination” of the motion/ stipulation
(emphasis in original). The Clerk’s Office circulated the agenda to the Vermont bankruptcy bar on the morning of February 26,
2020, prior to the filing of the Trustee Motion.

                                                             9
     Case 17-10442 Doc             251 Filed 06/01/20 Entered                  06/01/20 16:12:43
                     Desc       Main Document                     Page        10 of 17
accomplished the purposes for which it was created, i.e., to protect Wells Fargo until the Debtors meet
payment projections for a period of time sufficient to show the higher risk to which Wells Fargo was
subject at confirmation has been reduced to the level of risk inherent in any chapter 12 case. At this point,
based on the number and amount of the payments the Debtors have made to the Trustee, and the Trustee
has disbursed to Wells Fargo, the Court is persuaded the risk level in this case is now no greater than in
any chapter 12 case, and the Debtors should not be constrained by – and Wells Fargo is no longer entitled
to – the expedited path to dismissal set out in the Conditional Dismissal Order. Second, the Court is
terminating the Conditional Dismissal Order as of February 26, 2020, the date on which the Trustee filed
his Motion demonstrating that Order had accomplished the purposes for which it was created.
                           2. THE DEBTORS’ MOTION TO MODIFY THEIR CONFIRMED PLAN
           In their Motion, the Debtors seek to modify the terms of their current Plan. Specifically, the
Debtors seek to reduce the amount of their monthly payments by $57,700 over 14 months, as follows:
    (i)       The Plan, as previously modified, includes, inter alia, monthly payments of $11,500.00 from
              June 2019 through May 2021 (doc. # 215, p. 1).
    (ii)      The proposed modified Plan (doc. # 238, the “Modified Plan”) provides for monthly payments
              of $11,500.00 from June 2019 through December 2019 (no change); no payment for January
              or February 2020 (the default at issue); $7,400.00 from March through September 2020
              (reduced amount); $10,300.00 from October 2020 through February 2021 (reduced amount);
              and $11,500.00 from March through May 2021 (no change) (doc. # 237-1, p. 1). 7
The $7,400.00 payments in March through September 2020 will be devoted exclusively to the Wells
Fargo claim. In October 2020, when the payments increase to $10,300.00, in addition to paying the Wells
Fargo claim the Trustee will begin sending interest only payment to the junior creditors, VACC and
USDA Farm Service Agency (“FSA”) (doc. # 238, pp. 9–10; doc. # 249, p. 2).
           The Debtors identify clearly the circumstances underlying their need for modification:
              [Due] to the rainy conditions of May and June, 2019, [the] Debtors were not able to
              plan the pumpkins they had anticipated planting in 2019 and because they were not
              able to complete their first cutting of hay until the end of July, 2019, they were not
              able to get in a third cut of hay. Tay Simpson also lost her full-time job off the farm

7
  The Court notes three minor deficiencies in the Modified Plan and proposed order. First, the Modified Plan provides for
payments of “$15,855.05.00” per month from June 2022 through May 2023 (doc. # 238-1, p. 1). This appears to be a typo, as
there is no indication the Debtors intend this amount to change from the current amount of $15,855.00 (see doc. # 215, p. 1).
Second, while the reduction in plan payments totals $57,700, the Debtors specify the total amount to be paid through the Plan
is $1,723,541.30 (doc. # 238-1, p. 2). This appears to be a math error, as the total amount paid through the Plan is currently
$1,863,325.18 per the confirmation order (doc. # 145, p. 5), payment amounts did not change in prior Plan modifications, and
the differential between those two totals is much greater than $57,700. Third, although the $57,700 in reduced plan payments
appears to be balanced by an equivalent reduction in disbursements through the Plan ($40,000 paid to the Town of Braintree
outside the plan and $17,863.92 in reduced payments to VACC and the FSA), the Debtors do not expressly state how the
reduced Plan payments are balanced by reduced disbursements or whether the reduced disbursements to VACC and FSA will
result in higher post-Plan payments to those creditors. The Court will direct the Debtors to submit a revised proposed order that
addresses these three deficiencies.
                                                               10
       Case 17-10442 Doc            251 Filed 06/01/20 Entered              06/01/20 16:12:43
                      Desc        Main Document                Page         11 of 17
         in the fall of 2019. She has now obtained other employment, but it does not pay as
         well as her prior job.
Doc. # 237, pp. 1–2. The Debtors describe their intentions going forward, and how the Modified Plan’s
approach will benefit creditors, as follows:
                  Debtors were able to harvest certain timber on their property and are now
          changing their method of selling their beef, lambs and goats which they slaughter to
          having them slaughtered and packaged by a USDA certified facility and will be
          selling their meats cut and wrapped, rather than by the animal. This will increase [the
          Debtors’] income from the sale of meat. They intend to plant pumpkins, rhubarb and
          horseradish in 2020 as they have a market for the sale these products.
                  The Modified Plan reduces the monthly payments to $7,400.00 from March
          2020 through September 2020, then increases the payment to $10,300.00 from
          October 2020 through February 2021, then increases the payment to $11,500.00 for
          March 2021 through May 2021. The payments for the remainder of the Plan remain
          the same.
                  The Modified Plan does not affect any other claims.
Doc. # 237, p 2. The Debtors affirm they have paid $1,186,919.48 into the Plan as of the date of the
Debtors Motion, March 5, 2020 (doc. # 237, p. 1).
       In its opposition to the Debtors Motion (doc. # 243), Wells Fargo argues the Court should deny the
Debtors’ request to modify their Plan on three related grounds: (a) bad weather is an inherent risk of
farming and not an unforeseen circumstance as required for modification; (b) the Debtors Motion lacks
sufficient detail to support modification; and (c) the Modified Plan is not feasible.
                      a. Unforeseen Circumstances Not Required for Plan Modification
       Wells Fargo contends the Debtors may only modify their Plan if the circumstances giving rise to
the need for modification were unforeseeable. Wells Fargo asserts the Debtors faced and were unable to
overcome inherent risks of farming, failed to explain why they could not manage those risks or take
earlier action when adverse weather impacted their operations last spring, and will likely continue to face
bad weather in the years to come. While not explicit, Wells Fargo implies the Debtors should not be
permitted to modify their Plan based on the foreseeable risk of adverse weather which plagues all farmers.
       Although there is ample case law on both sides of this issue to mount a well-supported argument,
the Court does not share the view that a debtor may only modify the plan based on unforeseen or
unanticipated circumstances. The Court previously addressed the issue in the context of an equally
contentious case under Chapter 13, in which it concluded
          [B]ased upon the lack of both statutory foundation and controlling jurisprudence
          requiring debtors to establish cause or show any change in financial circumstances as
          a condition to modification, the voluntary nature of Chapter 13, and the language of
          § 1329, the Debtor is not required to demonstrate he experienced a substantial and
          unanticipated change in his financial circumstances as a prerequisite to obtaining
          modification of his plan.
In re Ladieu, 548 B.R. 49, 66 (Bankr. D. Vt. 2016).
                                                      11
        Case 17-10442 Doc             251 Filed 06/01/20 Entered                 06/01/20 16:12:43
                      Desc         Main Document                    Page        12 of 17
        The Court’s rationale in that case is equally applicable here, given the equally voluntary nature of
Chapter 12 and similar language of § 1229. Thus, the Debtors are not required to show their underlying
reason for seeking modification is a change they could not have anticipated.
        b. Sufficient Detail Provided in Support of Modification without Need for Evidentiary Hearing
        Wells Fargo argues the Debtors Motion lacks any supporting affidavits, projections, or other data,
which leads it to conclude “the modified repayment plan appears wholly random.” (doc. # 243, pp. 1–2).
Wells Fargo declares, “[t]his lack of detail is particularly surprising given the [Debtors’] apparent failure to
pay their property taxes, default to Bar Harbor Bank, historical inability to pay their creditors and repeated
defaults on every payment plan with Wells Fargo, including on payments due under the Plan.” (id., p. 1).
        In response, the Debtors submitted an affidavit of Robert Simpson showing the Debtors’ actual
income and expenses incurred in 2020 and projections for 2020 and 2021 (doc. # 249-1). The Debtors
argue “[t]he projections attached to the Affidavit show that the Debtors will have more than sufficient
income to make their Plan payments through 2020 and 2021 and with the development and growth of the
mealworm business will be able to make the payments through the balance of the Plan.” (doc. # 249, p. 3).
Wells Fargo dismisses the affidavit and projections as devoid of supporting data, cursory, ever optimistic,
and self-serving (doc. # 250, p. 2).
        While the Court addresses the feasibility of the Plan and projections below (see § 2(c), infra), it
finds the Debtors have met their obligation to present the Court with projections that are facially sound.
        Under other circumstances, in response to Wells Fargo’s opposition to the Debtors Motion, the
Court might set an evidentiary hearing to allow Wells Fargo to examine the Debtors under oath, present
witnesses who might be able to demonstrate flaws or gaps in some of the Debtors’ assumptions or
computations, delve deeper into the soundness of the Debtors’ operations, or identify errors in the Debtors’
assumptions, analysis, or conclusions. However, in light of the changes to this Court’s procedures 8 and
restrictions on foreclosure rights in response to the COVID-19 pandemic (see § 1(c), supra), the Court finds
it must be more circumspect in setting evidentiary hearings, and must balance the possible benefits of an
evidentiary hearing against the grave potential risks to the parties and witnesses if required to prepare for
and appear at an in-person evidentiary hearing.
        Although the record would be more complete if the Debtors had filed supporting data or backup
documentation demonstrating the basis for each line item in the projections the Debtors filed, those
projections align with past performance and are sufficiently detailed for the Court to make a
determination of feasibility without an evidentiary hearing. Thus, the Court concludes a determination of


8
  See Standing Order # 20-09, issued March 16, 2020 (rescheduling all evidentiary hearing and trials unless time-sensitive
issues must be addressed immediately); see also General Order # 86, issued March 23, 2020 (deciding matters on the papers
whenever possible).
                                                             12
       Case 17-10442 Doc              251 Filed 06/01/20 Entered                06/01/20 16:12:43
                       Desc        Main Document                   Page        13 of 17
feasibility without an evidentiary hearing is warranted, based principally on the modest changes to the
Plan proposed in the Debtors Motion, the Debtors’ explanation and projections for the Modified Plan, and
the impact of the COVID-19 pandemic.
                                 c. Modified Plan Satisfies Feasibility Requirement
        With respect to feasibility, Wells Fargo argues the Debtors’ Modified Plan and projections are
overly optimistic. It asserts if the Debtors’ mealworm business were producing the income the Debtors
had projected, and their diversification of operations had worked as the Debtors projected at the
confirmation hearing, then that diversification should have insulated them against the losses caused by
poor weather conditions and Tay Simpson’s reduced income from off-farm employment. Wells Fargo
points to the Debtors’ lack of effort as the real reason the Debtors need to modify their Plan:
              Nothing in [the Debtors’] motion suggests that they made any adaptations,
              implemented foresight, or acted with diligence, all attributes necessary to sustain a
              long term successful enterprise. Instead, [the] Debtors waited until the last possible
              second to file what amounts to a Hail Mary.
Doc. # 243, p.3. Wells Fargo also emphasizes that the Court confirmed the Debtors’ Plan largely because
the Debtors touted the value of, and financial protection ensured by, a diversification of their operations,
and now the Debtors blame the inherent risks of farming to explain why the current Plan needs to be
modified. Wells Fargo pointedly concludes, “[i]f the Simpsons cannot adjust to bad weather and continue
to make plan payments, the [Modified] Plan is not feasible.” (id. at p. 5).
        VACC filed a memorandum of law in support of the Debtors Motion, in which it “contends that
the modest changes to the plan ... are reasonable and the plan amended appears to be feasible.” (doc. #
247, p. 2).
        The Trustee also filed a memorandum of law in support of the Debtors Motion, in which he
articulated the factual and legal bases for his position that, notwithstanding the Debtors’ recent default in
payments, their farming operation remains viable and the Modified Plan is feasible. The Trustee’s
analysis is that the $23,000 payment default (2 payments of $11,500) is almost entirely attributable to the
lack of a pumpkin crop, which the Debtors had anticipated would net $20,000. The Trustee gives great
weight to this correlation, arguing that since the Debtors were able to make their plan payments during
2019, despite the loss of pumpkin, hay, and off-farm income, the Debtors’ overall “economic picture” is
still solid. The Trustee also points to the Debtors’ inventory of mealworm frass, with an estimated market
value of $60,000, as a source of income not included in the Debtors’ original projections, and which the
Trustee asserts will, in time, enable the Debtors to complete their Plan. In further support of the Debtors’
Motion, the Trustee emphasizes the need to treat farmers’ motions to modify chapter 12 plans as
“routine.” The Trustee also urges the Court to give substantial weight to the support VACC has voiced for
the Debtors Motion, highlighting VACC’s expertise.

                                                        13
       Case 17-10442 Doc            251 Filed 06/01/20 Entered                 06/01/20 16:12:43
                     Desc        Main Document                    Page        14 of 17
         VACC is perhaps the pre-eminent farm lender in the state along with the Farm
         Service Agency. VACC has considerable experience evaluating farms and farm
         reorganization plans. Initially when this case was filed, VACC was not in favor of
         the debtors’ reorganization, but events since that time, including the debtors’
         performance this far, have obviously impacted VACC’s assessment of the farm
         operation.
Doc. # 248, p. 4. VACC’s supports for the Debtors Motion is especially noteworthy because VACC bears
the brunt of the reduced payments through a hiatus in its payments until October. Finally, the Trustee asks
the Court’s attention to give substantial weight to the fact that the Modified Plan does not modify the
treatment of Wells Fargo’s claim. In conclusion, the Trustee argues the modified Plan treats all creditors –
including Wells Fargo – better than dismissal would.
       The Debtors’ memorandum of law in support of their Motion summarizes their performance under
the confirmed Plan, through March 2020, as follows:
                This case was confirmed on July 13, 2018. The Confirmed Plan provided for the
           sale of certain real estate and personal property. Those sales have been consummated
           with the proceeds from those sales, totaling $1,036,120.67 being paid to the trustee.
           Because the sales of both the real estate and the personal property were caused by the
           efforts of the Debtors, no commissions were required to be paid upon the sales,
           which increased the payments to the secured creditors by approximately
           $100,000.00. Debtors have also paid the sum of $150,500.00 into the Plan in
           monthly payments. During the first eighteen months of the Plan, Debtors plan
           payments remained current.
Doc. # 249, p. 1. The Debtors’ projections show the Debtors will have sufficient income, using what the
Debtors say are conservative sale and income projections, to make all payments under the Modified Plan.
       Wells Fargo filed a sur-reply in response to the memoranda of law filed by VACC, the Trustee,
and the Debtors (doc. # 250). There, Wells Fargo argues, with respect to the sequencing of events in this
case, it is crucial that even though the Trustee filed his Motion the day before Wells Fargo issued its first
payment default notice, he filed it after the Debtors’ payment defaults occurred and after Wells Fargo
inquired of the Trustee about the status of the Debtors’ plan payments. Wells Fargo’s position is that “[the
Debtors] and the Trustee look to [diminish] Wells Fargo rights and put its recovery of amounts owed at
further risk.” (doc. # 250, p. 5). Wells Fargo identifies delinquent property taxes, a default in the
payments to Bar Harbor, and multiple missed payments under the Plan as proof “the Plan is clearly
failing.” (id.). Its concluding argument is:
                 Wells Fargo went into the Plan owed over $1,700,000. It was paid a little under
           $300,000 from the sale of assets. If the Plan were successfully completed, Wells
           Fargo would still be owed over $1,300,000. Under the [Modified] Plan, the
           Simpsons would be scheduled to pay Wells Fargo $13,124.63 per month for
           approximately ten years (119 payments totaling over $1,500,000), a monthly sum
           well in excess of monthly obligations the Simpsons have already failed to maintain
           over many tries. There simply has been no clear and convincing evidence to justify

                                                      14
         Case 17-10442 Doc           251 Filed 06/01/20 Entered                 06/01/20 16:12:43
                      Desc        Main Document                    Page        15 of 17
           eliminating Wells Fargo’s hard won protections to arrive at such a prejudicial
           outcome that will only put the parties back before this Court again and again.
(Id.).
         Wells Fargo correctly argues the Debtors bear the burden of proof to show modification is
warranted and the proposed Modified Plan is feasible. The criteria the Court must apply in determining
whether to grant the Debtors’ Motion is whether the Debtors have satisfied § 1229, which provides, in
pertinent part:
            (a) At any time after confirmation of the plan but before the completion of
                 payments under such plan, the plan may be modified, on request of the debtor,
                 the trustee, or the holder of an allowed unsecured claim, to—
                 (1) increase or reduce the amount of payments on claims of a particular class
                      provided for by the plan;
                 (2) extend or reduce the time for such payments;
                 (3) alter the amount of the distribution to a creditor whose claim is provided for
                      by the plan to the extent necessary to take account of any payment of such
                      claim other than under the plan; or
                 (4) provide for the payment of a claim described in section 1232(a) that arose
                      after the date on which the petition was filed.
             (b) (1) Sections 1222(a), 1222(b), and 1223(c) of this title and the
                      requirements of section 1225(a) of this title apply to any modification under
                      subsection (a) of this section.
                 (2) The plan as modified becomes the plan unless, after notice and a hearing,
                      such modification is disapproved.
11 U.S.C. § 1229(a), (b). These criteria provide Chapter 12 debtors with a broad, but not unlimited, right
to modify their confirmed plans.
         The preeminent bankruptcy treatise describes the parameters for modification in chapter 12:
            At a minimum, the party requesting modification ought to be able to show some
            change in circumstances from the date of the original confirmation hearing. If the
            debtor’s net income was less than projected, and the debtor is not able to meet the
            debtor’s payment obligations under the plan, the debtor may seek a modification to
            reduce the amount of the debtor’s payments under the plan. Conversely, if the
            debtor’s net income was greater than that projected by the plan, modification may be
            sought by the trustee or a creditor to increase the amount of payments to be made
            under the plan so long as such modification complies with section 1229(d).
            Because of the difficulty in projecting income from a farming operation, requests for
            modification occur much more frequently than in chapter 13 cases and modification
            should be viewed as a routine and expected part of a chapter 12 case. In examining a
            request for modification, the court should be guided primarily by the disposable
            income requirement of section 1225(b). The proper amount to be paid by the debtor
            to unsecured creditors under that test is the debtor’s net disposable income during the
            plan period. The court should not hesitate to approve modification of a plan to
            accomplish this goal.
8 COLLIER ON BANKRUPTCY ¶ 1229.01 (Richard Levin & Henry J. Sommer eds., 16th ed.) (emphasis added).
         The Debtors are subject to the whims of the weather, the unpredictable fluctuations in the

                                                      15
       Case 17-10442 Doc             251 Filed 06/01/20 Entered              06/01/20 16:12:43
                       Desc       Main Document                  Page       16 of 17
agricultural market, and now the far-reaching and evolving effects of the COVID-19 pandemic. The Court
starts with that premise and then focuses primarily on three inquiries to determine whether the Debtors’
Modified Plan is likely to be successful: (i) have the Debtors acted in good faith and diligently performed
their obligations under the current Plan; (ii) have the Debtors presented a credible and sound explanation for
why the modification is needed; and (iii) will any creditors suffer a diminution of treatment under the
proposed modification and, if so, do they object to the treatment.
       The first prong of this test does not require perfect performance, but rather that the Debtors acted
diligently to meet their payment obligations. The Court finds that Debtors have done that here, based
principally on their persistent and ultimately successful efforts to liquidate assets and make payments
derived from the operation of their farm, such that they have made approximately two-thirds of the total
payments due under the Plan before completing the first third of the Plan term.
       The Debtors have likewise presented a credible and sound explanation for why the modification is
needed, pointing to three circumstances that coalesced in 2019: the inability to plant pumpkins and do a
third round of haying, due to weather conditions, and Tay Simpson’s loss of off-farm income. The
question of whether these losses might have been anticipated is not determinative, but the fact that the
Debtors completed sales of assets to offset a substantial portion of that loss is.
       Finally, the Court observes that the only creditors whose treatment is diminished by the Modified
Plan are VACC and the FSA. VACC not only consented to the Motion but also filed a memorandum of
law in support; the FSA did not object. Both VACC and the Trustee have examined the record in this case
and concluded the Modified Plan is feasible. Those parties have significant chapter 12 expertise, are
familiar with the Debtors’ operations and performance thus far under the Plan, and hold a significant stake
in the Debtors’ future success.
       Wells Fargo, as the only creditor objecting, has not shown how the Modified Plan will diminish its
treatment in this case in any way. Wells Fargo contends that, under the Modified Plan
           Although not shown in redline as required, because of the reduced payments under
           the Plan as modified, post plan payments to Wells Fargo would be increased by more
           than $1000 per month from $12,011.62 to $13,124.63. Debtors have never been able
           to manage payments in that amount.




                                                      16
       Case 17-10442 Doc            251 Filed 06/01/20 Entered                06/01/20 16:12:43
                      Desc        Main Document                   Page       17 of 17
(doc. # 243, p. 7). However, the Court finds this argument to be without merit, as the Court approved that
increase in an order granting a prior motion to modify entered on March 4, 2019 (doc. # 212).
         In sum, THE COURT FINDS the Debtors’ performance to date, projections, and lack of
diminution of any claim other than that of non-objecting creditors, show the Debtors have satisfied the
feasibility test.
              3. WELLS FARGO’S NOTICE OF SUBSTANTIAL DEFAULT WITH REQUEST FOR DISMISSAL
         The Court has terminated the Conditional Dismissal Order as of February 26, 2020, the date of the
Trustee Motion (see § 1, supra). Wells Fargo did not file its notice of default (doc. # 234) or notice of
substantial default with request for dismissal (doc. # 236), seeking dismissal of the case pursuant to the
terms of the Conditional Dismissal Order, until after the date on which that Order terminated. Further, the
Court has granted the Debtors’ request to modify their Plan to cure the January and February 2020 default
in plan payments (see § 2, supra).
         Accordingly, THE COURT FINDS the facts and arguments Wells Fargo has asserted in support of
its Notice of Substantial Default are insufficient to constitute a basis for dismissal of this chapter 12
bankruptcy case.
                                                        CONCLUSION
         For the reasons set forth above, the Court grants the Trustee’s request to modify the Conditional
Dismissal Order, grants the Debtors’ motion to modify their confirmed Plan, and denies Wells Fargo’s
request for dismissal based on the Notice of Substantial Default. 9
         This memorandum of decision constitutes the Court’s findings of fact and conclusions of law.

                                                                                   _________________________
June 1, 2020                                                                       Colleen A. Brown
Burlington, Vermont                                                                United States Bankruptcy Judge




9
 The Court has considered all of the parties’ arguments and, to the extent not specifically addressed herein, finds them to be
without merit.
                                                               17
